         Case 4:20-po-05084-JTJ Document 13 Filed 04/01/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA

                                       )
 UNITED STATES OF AMERICA              )
                                       )           Case No. PO-20-5084
                        Plaintiff,     )
                                       )
 vs.                                   )            ORDER
                                       )
 KEITH ROBERT III                      )
                        Defendant.     )
                                       )
                                       )
                                       )


The Defendant filed a Motion to the Court to extend fine payment in the above-

entitled matter. The US attorney does not object to this motion. Therefore:

       IT IS HEREBY ORDERED that the Defendants payments are extended and

due on April 9, 2021.

       DATED this the 1st of day of April, 2021.
